     Case 2:13-cv-00193 Document 1215 Filed on 06/25/20 in TXSD Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

MARC VEASEY et al.,                          §
         Plaintiffs,                         §
                                             §
v.                                           §
                                             §    Civil Action No. 2:13-cv-193 (NGR)
GREG ABBOTT, et al.,                         §
         Defendants,                         §
                                             §
                                             §



                   STATE DEFENDANTS’ NOTICE OF APPEAL

         Notice is hereby given that Defendants Greg Abbott, in his official capacity as

Governor of the State of Texas, Ruth R. Hughs, in her official capacity as Secretary

of State, and the State of Texas (collectively, the “State Defendants”), hereby appeal

to the United States Court of Appeals for the Fifth Circuit from the Court’s Order of

May 27, 2020 [ECF No. 1211] granting Plaintiffs’ Motion for Attorney’s Fees and

Costs.

Dated: June 25, 2020


                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas

                                         JEFFREY C. MATEER
                                         First Assistant Attorney General

                                         RYAN L. BANGERT
                                         Deputy First Assistant Attorney General
    Case 2:13-cv-00193 Document 1215 Filed on 06/25/20 in TXSD Page 2 of 2




                                     DARREN L. MCCARTY
                                     Deputy Attorney General for Civil Litigation

                                     THOMAS A. ALBRIGHT
                                     Chief-General Litigation Division

                                      /s/Dominique G. Stafford
                                      DOMINIQUE G. STAFFORD
                                      Texas Bar No. 24079382
                                      SUMMER R. LEE
                                      Texas Bar No. 24046283
                                      Assistant Attorneys General
                                      Office of the Attorney General
                                      General Litigation Division
                                      P.O. Box 12548, Capitol Station
                                      Austin, TX 78711-2548
                                      (512) 463-2120 PHONE
                                      (512) 320-0667 FAX
                                      Dominique.Stafford@oag.texas.gov
                                      Summer.Lee@oag.texas.gov
                                     Attorneys for the State of Texas




                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed

electronically with the Court and delivered by CM/ECF on June 25, 2020, to counsel

for Plaintiffs.

                                     /s/ Dominique G. Stafford
                                     DOMINIQUE G. STAFFORD
                                     Assistant Attorney General
